Citation Nr: 1108137	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1987 and from January 2003 to August 2004.  In the interim, he also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, among other things, denied service connection for a back condition. 

In a June 2009 decision, the Board granted service connection for depression.  The RO effectuated that decision by assigning an initial 30 percent rating retroactively effective from June 25, 2006.  Since the Veteran did not appeal either the assigned rating or effective date, that claim also is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

Also in June 2009, the Board denied service connection for hypertension, a right foot disorder, glaucoma, GERD with hiatal hernia, and a back disorder.  The Veteran appealed the denial of his claim for service connection for a back disorder to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In an April 2010 order, granting a joint motion, the Court vacated the Board's denial of this claim for service connection for a back disorder and remanded this claim to the Board for further development and readjudication.  Since this was the only issue the Veteran appealed, the Court did not disturb the Board's denial of his other claims for service connection for hypertension, a right foot disorder, glaucoma, and GERD with hiatal hernia.  So those other claims are no longer at issue.


And lastly, in June 2009 the Board remanded a claim for service connection for headaches, as well as for increased ratings for already service-connected cervical spine and right shoulder disabilities.  The Board directed the Veteran receive appropriate VA examinations followed by the readjudication of these claims in a supplemental statement of the case (SSOC).  And since these claims are still awaiting this readjudication, they are not currently at issue.

Therefore, the only issue currently before the Board is whether the Veteran is entitled to service connection for a low back disorder.  Pursuant to the 
Court-ordered joint motion, this claim is being remanded for further development and consideration.


REMAND

The Veteran's theory in support of his claim for service connection for a low back disorder is that he injured his lower back in a motor vehicle accident in August 2004, while on active duty, and that he has continuously experienced low back pain since that initial injury.  However, the Board finds that a medical nexus opinion is needed before it can properly adjudicate this claim. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to link a current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

In this case, the record shows the Veteran has a current low back disorder, identified as a low back strain.  Therefore, the crucial issue to be determined is whether his current low back disorder is related to his military service - and especially to the injury he says he sustained in the motor vehicle accident.  The record currently contains no medical opinion addressing this determinative issue of causation, although there is some evidence that he may have injured his lower back in service, with continuous symptoms of low back pain since.

The Veterans' service treatment records make no reference to the alleged motor vehicle accident or to any problems associated with his low back.  However, a September 10, 2004, report from North Mississippi Medical Center notes he was seen for complaints of pain in his right shoulder and lower back since a motor vehicle accident on 8/20 (presumably referring to August 20th of that year).  It additionally was noted that he had been seen in the emergency room (ER) on 8/21, at which time no X-rays were performed.  The diagnosis was lumbosacral strain.  This report is significant because it is dated just a few weeks after his separation from active duty on August 28, 2004, and mentions injury to his low back just prior to his discharge.

Subsequent medical records also note the Veteran's history of low back pain following a motor vehicle accident in service, including his February 2004 statement in support of claim, a December 2004 VA treatment record, and VA examination reports dated in 2005 and 2007.  These reports are significant since they suggest continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay evidence in the form of statements or testimony by a claimant is competent to establish evidence of symptomatology where symptoms are capable of lay observation). 

In denying the claim for service connection of a low back disorder in June 2009, the Board improperly relied on a November 2007 opinion by a VA examiner who had concluded that he simply was unable to answer the question of whether the Veteran's current low back disorder was caused by the motor vehicle accident in service - that is, without resorting to mere speculation.  However, the VA examiner never discussed why he was unable to render an opinion without resorting to mere speculation, and never mentioned the evidence both for and against the claim.  For example, the examiner never mentioned the Veteran's service treatment records, the August 2004 report showing treatment for a lumbosacral strain within weeks after service, the Veteran's statements of low back pain since the in-service motor vehicle accident, or any other evidence related to this matter.  Instead, the examiner discussed the nature and severity of the Veteran's then current low back disorder, which is not relevant to the determinative issue in this case concerning the etiology of this disability.  

Since the VA examiner did not address the relevant facts concerning the etiology of the Veteran's low back disorder, another medical opinion is needed before the Board can adjudicate the claim.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that, when a VA medical examiner states no conclusion as to etiology can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development). 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Refer the claims file to the VA examiner who examined the Veteran in November 2007 for an addendum to that examination report.  Based on a review of the claims file (or, at the very least, refamiliarization with the relevant evidence), the examiner should try and determine as best possible the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disability is related to his military service.

In offering this opinion, the examiner should specifically acknowledge the relevant facts of this case, including, but not limited to, (i) the service treatment records, (ii) the September 10, 2004, report from North Mississippi Medical Center showing treatment for low back pain following a motor vehicle accident on August 20, 2004, so while the Veteran was on active duty; and (iii) the Veteran's continuous complaints of low back pain since service and since that accident.

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide further comment, then have someone else equally qualified to provide the necessary opinion.  And if this latter situation arises, this may necessitate having the Veteran reexamined, but this is left to the designee's discretion.

All opinions expressed, whether for or against the claim, must include discussion of the underlying rationale, if necessary citing to specific evidence in the file.

2.  Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative another supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


